___________

                                    No. 95-1042
                                    ___________

Denver Lemons,                            *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Arkansas.
A. L. Lockhart, Director,                 *
Arkansas Department of                    *          [UNPUBLISHED]
Correction,                               *
                                          *
              Appellee.                   *


                                    ___________

                     Submitted:      February 29, 1996

                           Filed:   March 4, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


              Arkansas inmate Denver Lemons appeals the district court's1
dismissal of his 28 U.S.C. § 2254 petition.       Having carefully reviewed the
record and Lemons's brief, we conclude that no error of law or fact appears
and that an opinion would lack precedential value.


     Accordingly, we affirm.        See 8th Cir. R. 47B.




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-